MEMORANDUM **
Appellant, a juvenile, appeals from the sentence imposed following his true-plea to an act of juvenile delinquency, pursuant to 18 U.S.C. § 5031, that constituted aiding and abetting burglary, in violation of 18 U.S.C. § 2(a); 18 U.S.C. § 1153(a), (b). Appellant was sentenced to official detention for 14 months and to supervision following his release from official detention until his eighteenth birthday. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
The record reflects that the district court conducted the requisite “assessment of the totality of the unique circumstances and rehabilitative needs” of appellant. United States v. Juvenile, 347 F.3d 778, 787 (9th Cir.2003). Appellant has not shown that the district court abused its discretion by failing to impose the “least restrictive means to accomplish [appellant’s] rehabilitation.” Id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.